MEMORANDUM ***
Cipto Chandra, native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s decision denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the BIA’s decision to deny withholding of removal, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), and deny the petition for review.
Chandra’s only contention is that the BIA erred in denying withholding of removal. However, Chandra fails to show that the record compels the conclusion that it is more likely than not that he will be subject to persecution based on his Chinese ethnicity if removed to Indonesia. See Hakeem, 273 F.3d at 816-17. The events to which Chandra testified do not rise to the extreme level of harm and suffering that constitutes persecution and does not compel a finding of eligibility for withholding of removal. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003) (holding that insults, harassment, death threats and a beating did not compel eligibility for withholding of removal).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was unopposed, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the *793motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.